UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number 001-08675 UNITED STATES ANTIMONY CORPORATION (Exact name of registrant as specified in its charter) Montana 81-0305822 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 643, Thompson Falls, Montana (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(406) 827-3523 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ Noo Indicate by check mark whether the registrant is a shell company as defined by Rule 12b-2 of the Exchange Act. Yeso Noþ At May 10, 2013, the registrant had outstanding 61,896,726 shares of par value $0.01 common stock. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o UNITED STATES ANTIMONY CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED MARCH 31, 2013 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements (unaudited) 3 Item 2: Management’s Discussion and Analysis of Results of Operations andFinancial Condition 14 Item 3: Quantitative and Qualitative Disclosure about Market Risk 16 Item 4: Controls and Procedures 16 PART II – OTHER INFORMATION Item 1: Legal Proceedings 18 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3: Defaults upon Senior Securities 18 Item 4: Mine Safety Disclosure 18 Item 5: Other Information 18 Item 6: Exhibits and Reports on Form 8-K 19 SIGNATURE 20 CERTIFICATIONS [The balance of this page has been intentionally left blank.] 2 TABLE OF CONTENTS PART I-FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS United States Antimony Corporation and Subsidiaries Consolidated Balance Sheet (Unaudited) March 31, 2013 December 31, 2012 ASSETS Current assets: Cash and cash equivalents $ $ Certificates of deposit Accounts receivable, less allowance for doubtful accounts of $4,031 Inventories Other current assets Deferred tax asset Total current assets Properties, plants and equipment, net Restricted cash for reclamation bonds Deferred tax asset Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Due to factor Accrued payroll, taxes and interest Other accrued liabilities Payables to related parties Long-term debt, current portion Total current liabilities Long-term debt, net of current portion Asset retirement obligation and accrued reclamation costs Total liabilities Commitments and contingencies (Note 8) Stockholders' equity: Preferred stock $0.01 par value, 10,000,000 shares authorized: Series A:-0- shares issued and outstanding - - Series B: 750,000 shares issued and outstanding (liquidation preference $885,000) Series C: 177,904 shares issued and outstanding (liquidation preference $97,847) Series D: 1,751,005 shares issued and outstanding (liquidation preference of $4,755,582) Common stock, $0.01 par vaue, 90,000,000 shares authorized; 61,896,726 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 TABLE OF CONTENTS United States Antimony Corporation and Subsidiaries Consolidated Statements of Operations (Unaudited) For the three months ended March 31, 2013 March 31, 2012 REVENUES $ $ COST OF REVENUES GROSS PROFIT (LOSS) ) OPERATING EXPENSES: General and administrative Professional fees TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Interest income Interest expense ) ) Factoring expense ) ) TOTAL OTHER INCOME (EXPENSE) ) ) LOSS BEFORE INCOME TAXES ) ) INCOME TAX BENEFIT - NET LOSS $ ) $ ) Net loss per share of common stock: Basic and diluted $ ) Nil Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of the consolidated financial statements. 4 TABLE OF CONTENTS United States Antimony Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) For the three months ended March 31, 2013 March 31, 2012 Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization expense Accretion of asset retirement obligation Common stock issued for services - Deferred tax expense (benefit) - ) Change in: Accounts receivable, net ) Inventories ) Other current assets ) ) Other assets ) ) Accounts payable ) Due to factor ) Accrued payroll, taxes and interest Other accrued liabilities ) Deferred revenue - ) Payables to related parties ) ) Net cash used by operating activities ) ) Cash Flows From Investing Activities: Purchase of collateral CD for loan facility - ) Purchase of properties, plants and equipment ) ) Net cash used by investing activities ) ) Cash Flows From Financing Activities: Proceeds from sales of common stock, net of commissions - Principal payments on long-term debt ) ) Change in checks issued and payable - ) Net cash provided (used) by financing activities ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Noncash investing activities: Properties, plants and equipment acquired with long-term debt $ Properties, plants and equipment acquired with accounts payable $ The accompanying notes are an integral part of the consolidated financial statements. 5 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) 1.Basis of Presentation: The unaudited consolidated financial statements have been prepared by the Company in accordance with accounting principles generally accepted in the United States of America for interim financial information, as well as the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of the Company’s management, all adjustments (consisting of only normal recurring accruals) considered necessary for a fair presentation of the interim financial statements have been included. Operating results for the three month period ended March 31, 2013, are not necessarily indicative of the results that may be expected for the full year ending December 31, 2013. For further information refer to the financial statements and footnotes thereto in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. Reclassifications Certain consolidated financial statement amounts for the prior year have been reclassified to conform to the 2013 presentation. These reclassifications had no effect on the net loss or accumulated deficit as previously reported. 2. Income (Loss) Per Common Share: Basic earnings per share is calculated by dividing net income (loss) available to common stockholders by the weighted average number of common shares outstanding during the period. Diluted earnings per share is calculated based on the weighted average number of common shares outstanding during the period plus the effect of potentially dilutive common stock equivalents, including warrants to purchase the Company's common stock and convertible preferred stock. Management has determined that the calculation of diluted earnings per share for the three month period ending March 31, 2013, is not applicable since any additions to outstanding shares related to common stock purchase warrants would be anti-dilutive. As of March 31, 2013 and 2012, the potentially dilutive common stock equivalents not included in the calculation of diluted earnings per share as their effect would have been anti-dilutive are as follows: 3/31/2013 3/31/2012 Warrants Convertible preferred stock Total possible dilution 3.Inventories March 31,2013 December 31,2012 Antimony Metal $ $ Antimony Oxide Antimony Concentrate Antimony Ore Total antimony Zeolite $ $ 6 TABLE OF CONTENTS United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) 4.Accounts Receivable and Due to Factor The Company factors designated trade receivables pursuant to a factoring agreement with LSC Funding Group L.C., an unrelated factor (the “Factor”). The agreement specifies that eligible trade receivables are factored with recourse. We submit selected trade receivables to the factor, and receive 85% of the face value of the receivable by wire transfer. Upon payment by the customer, we receive the remainder of the amount due from the factor, less a one-time servicing fee of 2% for the receivables factored. This servicing fee is recorded on the consolidated statement of operations in the period of sale to the factor. Trade receivables assigned to the Factor are carried at the original invoice amount less an estimate made for doubtful accounts. Under the terms of the recourse provision, the Company is required to reimburse the Factor, upon demand, for factored receivables that are not paid on time. Accordingly, these receivables are accounted for as a secured financing arrangement and not as a sale of financial assets. The allowance for doubtful accounts is based on management’s regular evaluation of individual customer’s receivables and consideration of a customer’s financial condition and credit history. Trade receivables are written off when deemed uncollectible. Recoveries of trade receivables previously written off are recorded when received. Interest is not charged on past due accounts. We present the receivables, net of allowances, as current assets and we present the amount potentially due to the Factor as a secured financing in current liabilities. Accounts Receivable March 31, December 31, Accounts receivable - non factored $ $ Accounts receivable - factored with recourse less allowance for doubtful accounts ) ) Accounts receivable - net $ $ 5. Other Assets Soyatal At December 31, 2012, we exercised our option to purchase the Soyatal mining property (“Soyatal”), consisting of 283 hectares, for $1,267,431. We were obligated to make a $200,000 down payment by December 31, 2012, of which $92,000 was paid at that time. During the quarter ended March 31, 2013 we paid an additional $9,395 on the remaining $108,000 payment due to Soyatal. At March 31, we owe Soyatal approximately $99,000 for the down payment. We are also obligated to make payments of $200,000 annually through 2018, and a final payment of $100,000 is due in 2019. This obligation is recorded in long-term debt. We have credits of approximately $372,000 recorded in other assets at March 31, 2013, for advances to the previous Soyatal operator which can be used as a payment on our debt at a rate of $100,000 per year, or offset from future ore purchase payments which may become due to Soyatal. Guadalupe In March of 2012 we entered into a supply agreement with Grupo Roga or “Guadalupe” for antimony ore. As of March 31, 2013 we had received approximately 24 metric tons of antimony ore under this agreement. In 2012 and 2013 we made advances to Guadalupe to fund their antimony mining operations. The mining, trucking, and milling costs on this ore have exceeded its value by approximately $247,000. As Guadalupe has agreed to deduct these excess costs through future antimony ore purchases and (or) option payments for the Guadalupe property, we have recorded the excess costs as other assets at March 31, 2013. 7 TABLE OF CONTENTS United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) 6.Long – Term Debt Long-Term debt at March 31, 2013 and December 31, 2012, is as follows: March 31, 2013 December 31, 2012 Note payable to Thermo Fisher Financial Co., bearing interest at 5.67%; payable in monthly installments of $3,522; maturing September 2013; collateralized by equipment. $ $ Note payable to Thermo Fisher Financial Co., bearing interest at 8.54%; payable in monthly installments of $2,792; maturing December 2013; collateralized by equipment. Note payable to Stearns Bank, bearing interest at 6.9%; payable in monthly installments of $3,555; maturing December 2014; collateralized by equipment. Note payable to Western States Equipment Co., bearing interest at 6.15%; payable in monthly installments of $2,032; maturing June 2015; collateralized by equipment. Note payable to CNH Capital America, LLC, bearing interest at 4.5%; payable in monthly installments of $505; maturing June 2013; collateralized by equipment. Note payable to Catepillar Financial, bearing interest at 5.95%; payable in monthly installments of $827; maturing September 2015; collateralized by equipment. Note payable to GE Capital, bearing interest at 2.25%; payable in monthly installments of $359; maturing July 2013; collateralized by equipment. Note payable to De Lage Landen Financial Services bearing interest at 5.30%; payable in monthly installments of $549; maturingMarch 2016; collateralized by equipment. Note payable to Phyllis Rice, bearing interest at 1%; payable in monthly installments of $2,000; maturing March 2015; collateralized by equipment. Note payable to De Lage Landen Financial Services, bearing interest at 5.12%; payable in monthly installments of $697; maturing December 2014; collateralized by equipment. Note payable to Catepillar Financial, bearing interest at 6.15%; payable in monthly installments of $766; maturing August 2014; collateralized by equipment. Note payable to De Lage Landen Financial Services, bearing interest at 5.28%; payable in monthly installments of $709; maturing June 2014; collateralized by equipment. Note payable for Corral Blanco land, bearing interest at 6.0%, due May 1, 2013; collateralized by land Note payable for Soyatal Mine, non-interest bearing, annual payments of $200,000through 2019 Less Current portion ) ) Non-Current portion $ $ 8 TABLE OF CONTENTS United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) 6.Long – Term Debt, Continued: Payments of principal for the following twelve month periods is as follows: Twelve Months Ending March 31, $ $ During the three months ended March 31, 2013, and 2012, the Company incurred interest expense of $5,991 and $4,333, respectively, of which $4,597 and $0, respectively, has been capitalized as part of the cost of constructing the Puerto Blanco Mill in Mexico. 7.Concentrations of Risk During the three months ended March 31, 2013 and 2012, approximately 66% and 61% of the Company's revenues were generated by sales to three customers. Loss of any of our key customers could adversely affect our business. Sales to Three For thePeriod Ended Largest Customers March 31, 2013 March 31, 2012 Alpha Gary Corporation $ $ General Electric - Kohler Corporation Polymer Products Inc. - $ $ % of Total Revenues % % Three Largest Accounts Receivable March 31, 2013 December 31, 2012 Kohler Corporation $ Alpha Gary Corporation - $ Ampacet, Inc - ZEO, Inc - Quantum Remediation - Scutter Enterprises - $ $ % of Total Receivables % % 9 TABLE OF CONTENTS United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) 8. Commitments and Contingencies In 2005, a subsidiary of the Company signed an option agreement that gives it the exclusive right to explore and develop the San Miguel I and San Miguel II concessions for an annual payment of $50,000, and an option to purchase payment of $100,000 annually. Total payments will not exceed $1,430,344, reduced by taxes paid. During the three months ended March 31, 2013 and March 31, 2012, no payments were made and nothing was capitalized as mineral rights in accordance with the Company’s accounting policies. From time to time, the Company is assessed fines and penalties by the Mine Safety and Health Administration (“MSHA”). Using appropriate regulatory channels, management may contest these proposed assessments. During the year ended December 31, 2012, the Company negotiated a credit facility increasing the Company’s lines of credit by $202,000. As part of this agreement, two $101,000 certificates of deposit were pledged as collateral. The increased loan facility allows us access to borrowings at an interest rate of 3.15% of the portion of the credit line used. At March 31, 2013, we did not have any outstanding line of credit debt. 9. Related Party Transactions During the first three months of 2013 and 2012, the Company paid $0 and $6,655, respectively, to directors of the Company for services provided in permitting and other construction related activities at Mexican mill sites. During the first three months of 2013 and 2012, the Company paid $23,085 and $21,840, respectively, to John Lawrence, our President and Chief Executive Officer, as reimbursement for personally owned equipment used by the Company. 10. Stockholder’s Equity Issuance of Common Stock for Cash No shares or warrants to purchase shares of the Company’s common stock were issued for cash in the first three months of 2013. During the three month period ended March 31, 2012, the Company sold shares of its restricted common stock directly and through the exercise of outstanding stock purchase warrants as follows: 1,102,500 shares for $2.00 per share ($2,205,000), and 200,000 shares as an exercise of warrants for $.30 per share ($60,000). Expenses of $183,878 connected to the issuance of the unregistered shares were deducted from additional paid in capital. Common stock sold is restricted as defined under Rule 144. In management's opinion, the offer and sale of the securities were made in reliance on exemptions from registration provided by Section 4(2) and Rule 506 of Regulation D of the Securities Act of 1933, as amended and other applicable Federal and state securities laws. Proceeds received on sales of common stock were used for general corporate purposes and capital improvements. Issuance of Common Stock for Services The Company did not issue any stock to the directors for services during the first three months of 2013. The remaining 3,921 prepaid shares from the issuance of stock on January 27, 2012, were treated as awarded as of March 31, 2013, with $6,783 charged to expense and $2,628 charged against additional paid in capital. This expense is classified with general and administrative expense in the consolidated statement of operations. 10 TABLE OF CONTENTS United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) 10. Stockholder’s Equity, Continued: At December 31, 2011, the Company declared, but did not issue, 95,835 shares of unregistered common stock to be paid to its directors for services, having a fair value of $230,004, based on the current stock price at the date declared. On January 27, 2012, the company issued 149,500 shares of unregistered common stock with a fair market value of $401,819 to the Directors as compensation for past and future services. During the first three months of 2012, the Company awarded 22,883 of the remaining 53,665 shares, and 2,710 new shares, of unregistered common stock to its directors for services. This expense is classified with general and administrative expense in the consolidated statement of operations for the period ended March 31, 2011. Common Stock Warrants The Company's Board of Directors has the authority to issue stock warrants for the purchase of preferred or unregistered common stock to directors and employees of the Company. Transactions in common stock warrants are as follows: Number of Warrants Exercise Prices Balance, December 31, 2010 $
